Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 1 of 42

SONY PR

 

Page 1 of 42

: eo _ UNITED STATES DISTRICT COURT

"SOUTHERN DISTRICT OF NEW YORK

JOSE FRANCISCO GUZMAN CABRERA
Plaintiff

V.

UNITED STATES OF AMERICA
UNITED STATES MARSHALS SERV.

U.S. DIST COURT, SOUTHERN
DISTRICT OF NEW YORK

CHIEF JUDGE COLEEN McMAHON
U.S. DEPARTMENT OF JUSTICE

NJ GOVERNOR PHIL MURPHY
COUNTY OF ESSEX, NJ

DIRECTOR ALFARO ORTIZ
WARDEN GUY CIRELLO .

CFG MEDICAL SERVICES

NY GOVERNOR ANDREW CUOMO

Defendants

 

CIVIL ACTION
Case #:

 

Complaint for Injunctive relief and
Declaratory Damages

Request for Attorney
Convert to Class Action Status

Demand for Jury Trial

Constitutional Challenge

Applicable Statutes
42 USC. § 1983, 1985, 1986, Bivens Action

5 USC § 702 under federal question jurisdiction 28
USC § 1331

42 USC. § 2000bb-2000bb-4 Religious Freedom
Rest. Act

42 USC § 2000ce-2000ec-5 RLU & Institutionalized
Persons Act

28 USC § 1346 Federal Tort Claims Act (under 28
USC § 1462)

18 USC § 1964 Civil RICO

N.J.S.A. 10:6,-2 New Jersey Civil Rights Act
Applicable Injunction Statutes

28 USC § 1651 All Writs Act

18 USC § 1361 Action to Compel an officer of US
to Perform Duty

Applicable Jurisdiction Statutes

28 USC. § 1367 Supplemental Jurisdiction
28 USC § 1332 Diversity of Citizenship

28 USC § 1331 Federal Question Jurisdiction

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 2 of 42
Page 2 of 42

SECTION 1: JURISDICTION
1. This Amended Civil Rights Complaint pursuant to 42 U.S.C. § 1983, 1985, 1986, Bivens
Action as per Bivens v. Six Unknown Named Agents, 403 U.S, 388, 91 S. Ct. 1999, 29 L. Ed. 2d
619 (1971), N.J.S.A. 10:6-2. A Constitutional Challenge is being sought pursuant to Fed. R, Civ.
P. 5.1. Monetary and Quo Warrants relief is being sought and writs pursuant to 28 U.S.C. § 1651
and Fed. R. Civ. P. 65. Jurisdiction is under Diversity and Federal Question 28 U.S.C. § 1331,
1332.
2. The United States is a defendant under 28 U.S.C. § 1346.
3. Agencies named are additionally a defendant under 5 USC § 702 under federal question
jurisdiction 28 USC § 1331.
4. Judge(s) named are a defendant under Bivens Action and the act(s) under question fall
outside of judicial immunity as defined in Stump v. Sparkman, 435 U.S. 349, 98S, Ct, 1099, 55
L. Ed. 2d 331 (1978) at 356-357 and Bradley v. Fisher, 80 U.S. (13 Wall) (1872) at 351, as the
action(s) is/are construed to be both administrative non-judicial actions and also are outside of the
judges jurisdiction.! We request the right to maintain this position so as to more clearly argue this
in upcoming motions and actions in this case.? A decree was violated and declaratory relief was

not made available.

 

1 Qualified Immunity is overcome when officials violate “clearly established statutory or
constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457
U.S. 800, 817-18, 102 S.Ct. 2727 (1982)

228 USC § 453 and 28 USC § 544 (Oath of Office for Judges and US Attorneys and USC § 3331
Oath of Government Employees). It is exclusively in the defendant’s decree promulgated by the
United States Constitution to protect Constitutional rights. Protecting the administration of
justice is one thing, stealing Constitutional guarantees under the color oF “protecting” scheme
shocks the conscience, a foreseeable harm, a created danger, a substantive due process violation,
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 3 of 42

Page 3 of 42

5. The defendants are United States entities and employees, the State of New Jersey entities and
employees, people and places and entities contracted with and connect to the United States of
America and to the State of New Jersey and to each other. They each have had direct participation,
indirect participation or failure to act participation in the civil rights violations.

6. The individual defendants are being sued in their official and personal capacity,

7. Constitutional Rights are protected and are not limited to the following amendments. United
States Constitution Article I, Section 9 “The Privileges of the Writ of Habeas Corpus shall not be
suspended, unless when in cases of Rebellion or Invasion the public safety may require it” “No
Bill of Attainder or ex post facto Law shall be passed”. Amendment I [1791], “Congress shall
make no law respecting an establishment of religion, or prohibiting the free exercise thereof. ...and
to petition the Government for a redress of grievances”. Amendment V [1791], “....nor be
deprived of life, liberty, or property, without due process of law....” Amendment VI [1791],
«the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the state
and district wherein the crime shall have been committed....” Amendment VIH [1791],
“Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishment inflicted”. Amendment IX [1791], “The enumeration in the Constitution, of certain
rights, shall not be construed to deny or disparage others retained by the people”. Amendment X
[1791], “The powers not delegated to the United States by the Constitution, nor prohibited by it to
the States, are reserved to the States respectively, or to the people”. Amendment XII [1865],
Sections 1. & 2. Section 1. “Neither slavery nor involuntary servitude, except as a punishment

for crime whereof the party shall haye been duly convicted, shall exist within the United

 

and abuse of power. It is an act clearly outside of jurisdictional power. See Bright v.
Westmoreland Cty., 443 F.3d 276, 281 (3 Cir. 2006}

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 4 of 42
Page 4 of 42

States, nor any place subject to their jurisdiction”, Section 2. Congress shall have power to
enforce this article by appropriate legislation”. Amendment XIV [1868], Section 1. “All persons
born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the
United States and of the State wherein they reside. No State shall make or enforce any law which
shall abridge the privileges or immunities of citizens of the United States; nor shall any State
deprive any person of life, liberty or property; without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws”. Amendment XV [1870], Section 1. & 2.
Section 1, “The right of citizens of the United States to vote shail not be denied or abridged by the
United States or by any State on account of race, color, or previous condition of servitude.” Section
2. “The Congress shall have power to enforce this article by appropriate legislation”.
8 «18 U.S.C.A §§ 1961-1968, 18 U.S.C § 1951, 18 U.S.C.S. § 1962 (a) provides the District
Court original jurisdiction as per RICO claims under 18 U.S.C.S. § 1964(c).
9. The Plaintiff has economic injury, directly and indirectly, the Plaintiff has and is suffering
hyury in Fact which is invasion of legally protected interests that is concrete and particularized
and actual and imminent and is traceable to the defendants’ conduct, these Injuries in Fact
establishes sufficient concrete adverseness to meet Article III case or controversy test. A favorable
ruling from the court would redress Plaintiff's injury.

SECTION 2: PREVIOUS CIVIL ACTION
NO X YES

SECTION 3: PARTIES

PLAINTIFF
1. The Plaintiff is currently a Federal Detainee presently in the custody of The United States

Marshal Service, being unlawfully warehoused under profitable contract ultimately for the Prison
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 5 of 42

Page 5 of 42

Industrial Complex, at the Essex County Corrections Facility 354 Doremus Ave. Newark, New

Jersey, 07105.

DEFENDANTS

1)
2)

3)

4)
5)
6)
7)
8)

9)

UNITED STATES OF AMERICA

UNITED STATES MARSHALS SERVICE, 402 East State Street, Trenton, NJ 08608
U.S. DIST COURT, SOUTHERN DISTRICT OF NEW YORK, 500 Pearl Street, NY, NY
10007

HON.CHIEF JUDGE COLLEEN MCMAHON, 500 Pearl Street, New York, NY 10007
U.S. DEPARTMENT OF JUSTICE, 950 Pennsylvania Ave. NW, Washington, DC 20530
NJ GOVERNOR PHIL MURPHY, 225 W. State Street, Trenton, NJ 08625

COUNTY OF ESSEX, NJ, 465 Dr. Martin Luther King Jr. Blvd., Newark, NJ 07102
DIRECTOR ALFARO ORTIZ, ECCF, 354 Doremus Ave, Newark, NJ 07105

WARDEN GUY CIRELLO, ECCF, 354 Doremus Ave, Newark, NI 07105

10) CFG MEDICAL SERVICES, 765 East Route 70, Building A-1101, Marlton, NJ 08053

11) NY GOVERNOR ANDREW CUOMO, STATE CAPITOL BUILDING, ALBANY, NY

12224

I respectfully request to maintain the right to amend the defendants.

SECTION 4: STATEMENT OF CLAIM

1. The defendants conspired under the color of law to deprive plaintiff of constitutionally

protected rights and guarantees of the 1%, 4", 5®, 6", 8", 13" and 14" amendments with the

exploitation of the Covid-19 crisis. Defendants listed were personally involved in the claims set

forth below by direct act, supportive acts or allowing the act to continue.

 

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 6 of 42
Page 6 of 42

2. Claims Upon Defendants:
UNITED STATES OF AMERICA is a defendant because it is the entity that employs several of

the defendants who conspired to deprive plaintiff of constitutional rights.

UNITED STATES MARSHALS SERVICE are employed by the United States and all pretrial
detainees are officially in their custody. They are responsible for plaintiff's detention and are co-
conspirators to the violations within this complaint.

U.S. DIST COURT, SOUTHERN DISTRICT OF NEW YORK is an entity of the United States
who employs other defendants within this complaint.

HON. JUDGE COLLEEN MCMAHON is the Chief Judge for the Southern Federal District of
New York who signed the unconstitutional blanket ends of justice standing order that the other
defendants conspired to deprive plaintiff of constitutional rights.

U.S. DEPARTMENT OF JUSTICE conspired with other defendants to deprive plaintiff of
constitutional rights.

COUNTY OF ESSEX, New Jersey who runs Essex County Correctional Facility conspired with
other defendants to deprive plaintiff of constitutional rights.

DIRECTOR ALFARO ORTIZ is the Director of Essex County Correctional Facility, issued
emergency declarations and conspired with other defendants to deprive plaintiff of constitutional
rights.

WARDEN GUY CIRELLO is the warden of Essex County Correctional Facility who conspired
with other defendants to deprive plaintiff of constitutional rights.

GOVERNOR ANDREW CUOMO created the Covid-19 emergency orders that were used by

defendants to deprive plaintiff of constitutional rights.
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 7 of 42

Page 7 of 42

CFG MEDICAL SERVICES is the contracted medical service provider for Essex County
Correctional Facility and conspired with other defendants to deprive plaintiff of constitutional
rights.

NJ GOVERNOR PHIL MURPHY created the Covid-19 emergency orders that were used by
defendants to deprive plaintiff of constitutional rights.

3. Federal Question:

Is the application of the “emergency power” of state and federal officials, and the application of
the ends of justice provisions of the Speedy Trial Act (18 U.S.C. 3161(h\(7)(A)) to exclude all
tolling time of indictments and trials, used by multiple United States District Courts across this
nation constitutional when they are used as blanket orders in administrative operational standing
orders to stay constitutional rights because of what some may suppose to be an extraordinary
emergency of a covid-19 pandemic?

4. Constitutional Challenge:

This Constitutional! Challenge to the Speedy Trial Act Statue 18 U.S.C.S. 3161(h), as it is
being applied to the “Standing Orders” in response to Covid-19 to take away speedy trial
guarantees of the Sixth Amendment and the Speedy Trial Act, 18 U.S.C.S. 3161 (h) is being applied -
Unconstitutionaily.

The Standing Orders fail the detailed factual finders” on a “ease to case” basis. The “ends
of justice” requirements of the Speedy Trial Act (18 USC § 3161(b)(7)(B)G) and (ii) and (iii) and
(iv)) are not met. United States v. Olsen, 2020 US. District LEXIS 193045 (C.D. Calif, Oct 2020)
held:

“For purposes of Speedy Trial Act, what is more, an ends of justice
exclusion must be justified with reference to specific factual
Case 1:21-cv-04154-LTS Document 2. Filed 05/07/21 Page 8 of 42
Page 8 of 42

circumstances in the particular case as of the time the delay was
ordered.”

Although the general orders address the district wide health concern, the Supreme Court has
emphasized that the Speedy Trial Act’s End of Justice provision “counteracts substantive open-
endedness with procedural strictness,”...“demanding on the record findings ina particular case”.
Zedner v. United States, 547 US 489, 126 S Ct 1976, 164 L Ed 2d 749, 2006 US LEXIS-4509
(2006). (See United States v. Reese, 917 F. 3d. 177 2019 U.S. App. LEXIS 66 77 (3 Cir. Pa.
March 5, 2019) (see United States vy. Greer 2021 U.S. App. LEXIS 358_ Fed App, _ 2021
WL56931 (3 Cir. Pa. January 7, 2021)
The court has used unconstitutional misapplication of the Speedy Trial Act. The misapplication
of the law passed by Congress, has caused a clear and present conflict between the law and the
Constitution. In other words, the court acted in complete absence of jurisdiction to create a blanket
ends of justice standing order that eliminated a Constitutional right to Due Process. “Any conflict
between the Constitution and laws passed by Congress, the constitution takes precedence.”
Marbury v. Madison, 5 U.S. 137 (1803). The doctrine of Stare Decisis and Resjudicata are
conclusive in the matters presented herein, It is absolutely clear that the “ends of Justice blanket
continuances” in the “standing orders” were done with a complete absence of all jurisdiction under
the color of law and ate unconstitutional.

In support of the Constitutional Challenge, United States v. Henning (9" Cir.), US Dist
LEXIS 12246, 2021 WL 222355, held:

“Although there is no question that the current pandemic is serious,
conducting a jury trial during the pandemic is clearly not impossible.
Unlike in the cases where the ends of justice exception has been applied
in the wake of a natural disaster or other exigency, travel and
communications continue to function. See Furlow, 644 F.2d at 767-
69; Correa, 182 F.Supp. 3d at 327. Some aspects of the practice of law
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 9 of 42

Page 9 of 42

may be less convenient during this time, but it remains possible to
perform necessary trial preparations, access the courthouse, and
conduct the trial. See Furlow, 644 F.2d at 767-69; Correa, 182 F.Supp.
2d at 327.”

The United States Supreme Court has also spoken about the balancing of our Constitutional rights
in covid-19 times. “Even if the Constitution has taken a holiday during this pandemic, it cannot
become a sabbatical.” Reman Catholic Diocese, 141 8, Ct at 70. (Gorsuch, J., concurring).

Henning further holds:

“The Constitution of the United States is a law for rulers and people,
equally in war and peace, and covers with the shield of its protection
all classes of [people], at all times, and under all circumstances.” Ex
Parte Milligan, 71 U.S. 2, 120-21, 4 Wall. 2, 18 L.Ed. 281 (1866). It
“is not to be obeyed or disobeyed as the circumstances of a particular
crisis in our history may suggest.” Downes v. Bidwell, 182 U.S, 244.”

. “It “has no provision lifting restrictions upon governmental
authority during periods of emergency.” Dennis y. United States, 341
U.S. 494, 520, 71 S. Ct. 857, 95 L.Ed. 1137 (1951) (Frankfurter, J.,
concurring). Rather, “[t]he People have decreed that it shall be stayed
by any branch of the government in order to meet what some may
suppose to be extraordinary emergencies.” Downes, 182 U.S. at 385,
21 S.Ct. 770 (Harlan, J., dissenting). This is because the drafters
“foresaw that troublous times would arise, when rules and people
would become restive under restraint, and seek by sharp and decisive
measures to accomplish ends deemed just and proper; and that the
principles of constitutional liberty would be in peril, unless established
by irrepealable law.” Milligan, 71 U.S. at 120. The principle that
“Igjovernment is not free to disregard the [Constitution] in times of
crisis’ applies in full force during this pandemic. Roman Catholic
Diocese of Brooklyn v. Cuomo, 2020 US LEXIS 5708 (2020)
(Gorsuch, J., concurring)”

Statement of facts of Constitutional Challenge:

1) The “Ends of Justice” is not served.
5.

2)

3)

4)

5)

6)

2)

8)

Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 10 of 42
Page 10 of 42

The “continuances” resulted in a miscarriage of justice and continue to cause
miscarriage of justice.

The “Ends of Justice” continuances DO NOT outweigh the best interests of the
public and the defendant in a speedy trial.

The “reasons” and “findings” on record for the blanket ends of justice continuances

of the speedy trial act in the standing orders are not substantiated by real facts, they

are “recommendations” from third parties, hearsay from hearsay, and are not “facts

of the case” basis as required (see Zedner, Reese, and Greer)

The coronavirus IS NOT posting a similar, albeit more enduring barrier to the
prompt proceedings mandated by the statute rules like in the cases of Mt. St. Helen
in Furlow or 911 terrorist attacks in Correa.

With all safety recommendations it is not impossible to have trials. Grand Juries
are meeting and are indicting Other state and federal courts are having trials. Yet
our rights to trial are being disregarded. It is a violation of equal protection clauses
of the Constitution by failing to equally administer justice and constitutional
guarantees.

The continuances of the continuances violates public trust in the judiciary. The
confidence and integrity of the judiciary is fading fast and impartiality at a grand
scale can reasonably be questioned. The “time limit” provision of continuances
have been abused and trust has been lost.

The continuances are Unconstitutional and must end immediately.

Background:
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 11 of 42

Page 11 of 42

The District Court of New Jersey created “standing orders” to address Covid-19 concerns.
These “standing orders” started in March 2020 and approximately every 3 months it has been
extended.? It currently is extended through June 1, 2021. (1 year and 3 months). The standing
orders are based on recommendations from 3" parties that benefit from Covid-19 and their
“recommendations.”, These 3™ parties are not limited to CNN, Reuters, NY Times and the CDC.
They created the Federal and State “Emergency” recommendations in response to Covid-19.4

The standing orders are for administrative court operations for “safety”. What was included
that is not within the court’s jurisdiction is the disregard of the 6"" Amendment and the Speedy
Trial Act. Other “recommendations” for “safety” have been exploited to disregard all other
constitutionally protected rights, especially in jails. Essex County Correctional Facility has
implemented its own type of “standing order” to further deny basic human rights along with
denying constitutional rights. (Assembly, Religion, visitation, attorney access, discovery access,
extreme quarantine, in humane and cruel treatment, denial of medical care, phone restrictions,
clean drinking water, severe mail delays, violation of due process and equal protection of the law.)

SECTION 5: FACTS OF THE CLAIM

 

3 In re Court Operations Under the Exigent Circumstances Created by Covid-19, 2020 U.S. Dist.
LEXIS 158956 et al. Quoted: “Regarding the criminal matters, the Court recognizes the trial,
procedural and substantive rights of criminal litigants and particularly, their right to a speedy and
public trial under the Sixth Amendment (and the particular application of that right in cases
involving defendants who are detained pending trial).”

4 Here in the 3" Circuit, the emergency orders of Pennsylvania Governor Wolf was ruled to be in
violation of the constitution. Quoted: “a Pandemic cannot be permitted to undermine our system
of constitutional checks and balances protected by those liberties” and further quoted the
Supreme Court “the Constitution was adopted in a period of grave emergency where its grants of
power to the federal government and its limitations of power...were determined in the light of
emergency.” Butler v. Wolf, No. 20-677, 2020 U.S, Dist. LEXIS 93484, 2020 WL 2769105.
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 12 of 42
Page 12 of 42

1. Constitutional Facts - Amendment V mandates that no person shall be compelled in any
criminal case to be a witness against himself, nor be deprived of life, liberty or property without
Due Process of Law. Notwithstanding, The “Ends of Justice” implementation affords the
government latitude to apply pressure in the form of undue influence, unfair persuasion and
intimidation using the current incarceration status as the weapon and vise. This continuance is a
clear violation of one’s rights to life and liberty. The aforementioned violates Amendment VI by
dissolving all Federal Detainees constitutionally guaranteed and protected rights by the
cancellation of court dates and indefinite detention. This has been or is being done by the forced
implantation of said act, provision, law, i.e. “Standing Order” has caused and is currently causing
“all” Federal Detainees to be subjected to “EXTREME” cruel and unusual punishment,
THEREBY VIOLATING Amendment VUI. This therefore has caused and is currently causing the
domino effect violation of the Plaintiff's XII] Amendment Section (1.) Right, being subjected to
slavery and or servitude whereof the parties have not been convicted. This also causes the violation
of Amendment XIV, Due Process and Equal Protection of the Law. |

Amendment I mandates that Congress “shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof ... and to petition the government for a redress of
grievances” The rights of the defendants are being violated via the forced implementation of the
Ends of Justice Standing Order in the restriction of access to clergy and thereby the ability to
practice and exercise their religious freedoms. Amendment IX mandates that the enumeration of
the Constitution, of certain rights, shall not be construed to deny or disparage others retained by
the people. The Ends of Justice Standing Order denies the plaintiffs and all federal detainees of
their enumerated Constitutional rights. Amendment XV mandates the right of citizens to vote and

this right has been unlawfully suspended through the continued incarceration of federal detainees
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 13 of 42

Page 13 of 42

throughout the November 2020 election cycle, whereby no access was provided to detainees to
exercise their right to vote.
2. Ends of Justice Blanket Standing Order - The United States Federal Government’s
incarceration apparatus has instituted an Ends of Justice Blanket Standing Order that is in direct
violation of the Rights and Immunities that are provided, guaranteed, and supported by The United
States of America’s Constitution and the United States Bill of Rights.> Federal Prosecutors have
ignored discovery demands normally requiring strict time deadlines. This is clearly recognizable
when one looks at the provision/act/law currently being instituted and enforced, referred to as the
Ends of Justice Blanket Standing Order. This “Standing Order” subjects Federal Detainees to
whatever anyone chooses to do, under the guise of “pandemic”, including elimination of due
process rights, religious rights and severe cruel and unusual punishment while not being convicted
or found guilty of any felony. This includes but is not limited to canceling of court dates, thereby
imprisoning American citizens indefinitely, individuals of whom should not be subject to such
treatment, as they ate not accused of being domestic terrorist and therefore are not being prosecuted
under the Patriot Act. The Federal Government has side stepped laws put into place for time
allotted to indict, along with laws that are on the books requiring that the Federal Government have
any American Citizen that has been formally charged with a felony, brought to trial within its
allotted amount of time.

By foregoing, eliminating and canceling American Citizen’s Right to a speedy trial, thereby

violates Article 1. Section 9. by forcing individuals to be subjected to any court proceedings that

 

5 The US Supreme Court has held that “even in a pandemic the Constitution cannot be forgotten”
and granted an injunction against Covid-19 restrictions in Roman Catholic Archdiocese v. Cuomo,
208 L. Ed. 2d. 206, 2020 WL 6948354 (Nov 2020). The Eight Circuit held “the Federal Constitution,
while flexible, does not allow a blanket refusal to afford defendants their right to a speedy trial.”
Kurtenback v. Howell, 2020 US Dist LEXIS 243175 (2020)

 
Case 1:21-cv-04154-LTS Document 2 Filed.05/07/21 Page 14 of 42
Page 14 of 42
do take place to have the proceeding unconstitutionally move forward via Skype over unsecure
internet web sites or unlawfully suffer waiting in jail, prison or confinement until their status is
reverted back to the usual Constitutionally sound and supported operating procedure. This time-
space, as of yet, has absolutely no set date, although at one point there had been a target time set
into place to cancel this “UNCONSTITUTIONAL” ENDS OF JUSTICE BLANKET STANDING
ORDER implementation, which was ultimately withdrawn and further extended. This type of
disorganization among the Federal Conviction Machine is absolutely being employed and being
used _as a means to have Federal Detainees accept plea deals under duress, severe isolation,
undue influence, intimidation, coercion and unfair persuasion by prosecutors of whom
conduct _themselyes in unlawful, immoral and _unethical_ manners, illustrating clear
prosecutorial misconduct and manipulation of the current instituted unconstitutional Standing
Order by way of misusing the CV-19’s unconstitutional Ends of Justice implementation to achieve
unlawful objectives. This Ends of Justice Blanket Standing Order also subjects Detainees to suffer
the same punishment that of individuals of whom have been duly convicted and or sentenced in a
Court of Law. By first arbitrarily subjecting the same to the very treatment as the previously
mentioned, including everything from phone time to exercise time even up and to include all rights
and privileges. This provision/Law has indeed completely altered, revamped, destroyed or single
handedly rewritten the operating procedures of every United States Correctional Institution in

America and without Congress nor proper legislation as is required by law.° Jury trials are clearly

 

® The Ninth Circuit in criminal cases have recently and consistently dismissed charges with
prejudice for violations of 6° Amendment and the Speedy Trial Act from the “blanket” Ends of
Justice Standing Order. United States v. Olsen, 2020 US Dist Lexis 193045; United States v.
Henning (9 Cir.), US Dist LEXIS 12246, 2021 WL 222355; United States v. Sheikh, 2020 US Dist
LEXIS 188189 2020 WL 5995226 (E.D. Cal, Oct 2020); United States v. Andrews, 2021 US Dist
LEXIS 46180 (E.D. Cal 3/11/2021)
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 15 of 42

Page 15 of 42

possible. The Ends of Justice Blanket Standing Order do not comply with the Speedy Trial Act.
The 9" Circuit has held that a blanket order does not comply to the Speedy Trial Act, as by rule,
each defendant must be evaluated separately.

3. Severe Isolation - Federal Detainees are subjected to 22 hours and up to 23 hours and 45
minutes a day LOCK-DOWNS [BEING CONFINED WITHIN A CLOSET SIZED ROOM] and
being forced to decide whether to take care of personal hygiene or to contact family and loved-
ones in the 15 minutes allowed out of the cell, (closet sized room). If an American citizen were
found to be guilty of this very same form of torture to an animal, the individual would indeed be
convicted and sentenced to prison time, under the auspices of animal cruelty. This represents a
complete violation of fundamental rights, a significant component of the liberty guaranteed to “all”
American Citizens by The American Constitution while not convicted of any felony {s], therefore
this encroachment must be rigorously scrutinized by the court to ascertain the soundness of any or
“all” purported government/judicial justification [s] in support of its (ENDS of JUSTICE)
implementation upon every Federal Detainee and housing facility within the jurisdiction of the
United States of America and upon its citizens. (See Twenty Fifth Amended Declaration of Alfaro
Ortiz” dated Nov. 9 2020)

4. Lack of Family Visits as protected by the 8 Amendment - Federal Detainees have also
been sujected to the cancelation of “all” visitation by family and friends, both contact and non-
contact, which by and large causes extreme mental stress, thereby putting each and every Federal
Detainee’s Mental Health at unjustified or unjustifiable risk by totally eviscerating the moral
support system. This unduly creates absolute despair, (torture) through the immoral forcing of

loneliness, of which has been proven to break a persons will to live, thereby making said person

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 16 of 42
Page 16 of 42

prime candidates for suicide, (citing, Monmouth County Jail, H-2 April 2020, suicide by hanging.)
(See Twenty Fifth Amended Declaration of Alfaro Ortiz” dated Nov. 9 2020)

5. Religious Rights - The plaintiffs/ “all” Federal Detainees have been (since March 2020) and
are currently being denied the right to religious and spiritual guidance and support provided by
Imam, Rabbi or Clergy due to the cancelation of visits by the co-conspirators listed. While
simultaneously witnessing the allowing of commissary provider’s employees entry/access to
correctional facilities in order to continue commerce which benefits the Institution, its
shareholders, stockholders and or all of whom are privy to the profit-sharing that is maintained by
the uninterrupted flow of currency generated by the sale of overpriced goods to inmates that are
being UNCONSTITUTIONALLY tortured. This creates within a large portion of the inmate
population or Federal Detainees an unrecognized desire to consume more (through the feeling of
loneliness/abandonment) resulting in a much larger profit margin for the institution and its
investors, thereby supporting further the extraordinarily profitable Prison Industrial Complex. As
we are “all” American Citizens, we understand that capitalism is a cornerstone of our culture
intricately woven into the fabric of society that makes-up our republic/democracy and therefore
in-and-of-it-self, is not an issue. Whereas, this is surely an issue wherein torture is the component
that drives up the exponential profit. (See Twenty Fifth Amended Declaration of Alfaro Ortiz”
dated Novy. 9 2020)

6. Unacceptably limited Access to Attorney’s - Federal Detainees/Plaintiff [s] and “all”
Federal Detainees as of March, 2020 have been and are currently being denied (physical) contact
with “all” attorneys of record, being forced to partake in video calls wherein said individuals are
encouraged to openly discuss the mechanics of their cases] and or strategies thereof, “as it relates

to their defense” over proven to be unsecure sites. Attorneys themselves advise (through U.S.P.8
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 17 of 42

Page 17 of 42

mail), “letters” to their clients that the sites that are being provided are not at all secure and
therefore should not be utilized to discuss Defense Strategies. This results in extreme delays in
communication[s] and in regards to issues that are time sensitive, this poses a detrimental problem
to the forming of an adequate defense. Adding in the fact that the (U.S.P.S.) is experiencing delays
outside of its control, thereby resulting in letters from lawyers and the court being delivered
anywhere from seven (7) days late as far as up to fourteen (14) days late. This alone, is of grave
concern, this practice calls into question the long standing Attorney-Client privilege, of which has
stood, been recognized, respected and held in high regard since its inception. Federal Detainees
are also terribly limited in the amount of time that they/we are allotted regarding legal research,
because of restrictions being enforced due to the rules that have been instituted as a result of Ends
of Justice being implemented/thrust upon Essex County Correctional Institution, Monmouth
County Correctional Institution as well as every other county jail, prison, holding facility and or
any other institution that warehouses Federal inmates and Detainees. (See Twenty Fifth Amended
Declaration of Alfaro Ortiz” dated Nov. 9 2020)

7, Extremely Limited & Non-existent Medical Care — Medical care has been deprived to
plaintiff and all federal detainees on a consistent basis. Examples include requests for medical that
were not responded to at all or sometimes months later. Dental visits were cancelled as “Dentists
were not available due to the pandemic”, Healthy teeth were pulled out without proper dental care
that often only needed a simple filling. Eye doctors, orthopedic visits and basic doctor services
were not made available.

8. Conclusion of Facts — The principle of “Ignorance of the law is no excuse” is a long
cherished and hallowed principle of the law dating to the earliest days of the law in this country.

See Respublica v. Oswald, 1 U.S. 319,328, 1 L.Ed 144, 1 Dall. 319 (1788) (‘and the offender

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 18 of 42
Page 18 of 42

pleaded ignorance of the law, yet it is expressly laid down, that ignorance was not an excuse”) and

Ts

(“ignorance of the law furnishes no excuse for any mistake of wrongful act.””) The aforementioned

clearly illustrates the clear DEPRIVATION OF RIGHTS and a clear and convincing view of the
deviation from the normal everyday operating procedures of ali Federal Housing complexes,
institutions and or facilities, these violations lawfully require adequate remedy and constitutionally
sound redress. Rights appear to be whatever the “OLIGARCHS” say they are and could be given
and taken away at a moments or without notice and as stated by Benjamin Franklin: “Those who
would trade a little Liberty for a little security deserve neither and would lose both.” Therefore it
is for the fore stated causes that We The People stand in solidarity with our Rights that are provided

by The Constitution of The United States demanding that the same be protected and preserved.

SECTION 6: COUNTS
COUNT 1: VIOLATIONS OF 42 U.S.C, 1983;

Plaintiff incorporates by reference statement of claim and all counts within this complaint,
as if fully set forth here, the defendants under the color of Law and with a clear absence of
Jurisdiction deprived Plaintiff of his Constitutional rights. A decree was violated and a declaratory
relief not made available.

Defendants have violated and are currently violating the Constitutional Rights of Plaintiff
and thousands of other Federal Detainees. Defendants conspired to set forth and force the

implementation of the Standing Order (ENDS of JUSTICE) without Congress nor legislation

 

’ Whiteside v. United States, 93 U.S. 247, 257, 23 L. Ed. 882, 12 Ct. Ct. 10 (1876)
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 19 of 42

Page 19 of 42

which violates rights and immunities that are guaranteed, provided and protected by the United
States Constitution to “all” American Citizens.
COUNT 2: VIOLATIONS OF 42 U.S.C. 1985, 1986;
Plaintiff incorporates by reference statement of claim and all counts within this complaint,
as if fully set forth here, under color of law and with a clear absence of jurisdiction conspired to
deprive Plaintiffs, of his constitutionally protected rights. Defendants conspited and directly

participated, indirectly participated or failed to act in violating plaintiff’ s constitutional rights.

COUNT 3: VIOLATIONS OF BIVENS ACTION;

Incorporating all the above, Plaintiff has a right to action for damages for deprivation of
constitutional rights by federal employees and officers. The officers did not act in their scope of
employment.

COUNT 4: VIOLATIONS OF N.J.S.A, 10:6-2

Incorporating all of the above, the defendants violated New Jersey’s Civil Rights Statutes
under the color of law and with a clear absence of all jurisdiction.

COUNT 5: VIOLATIONS OF CIVIL RICO STATUTE 18 USC§ 1964

Incorporating all of the above, the defendants under the color of law and with a clear
absence of jurisdiction, acted as a criminal enterprise that is run as a business with a pattern of
illicit conduct exceeding two predicate acts that equates to fraud, corruption, violence and activity
in furtherance of human trafficking and slavery. Defendants gained profit while denying human

rights to plaintiff.

COUNT 6: VIOLATIONS OF ADMINISTRATIVE AGENCIES ACTIONS 5 USC § 702

UNDER FEDERAL QUESTION JURISDICTION 28 USC § 1331

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 20 of 42
Page 20 of 42

Administrative Agencies Actions, arbitrarily and capriciously abused their discretion and
acted not in accordance with law which violated the constitution. Agencies did not have the
authority nor followed the legally required procedures. Agencies conspired with other defendants
to deprive plaintiff of constitutional rights.

COUNT 7: VIOLATIONS OF 28 USC § 1346 FEDERAL TORT CLAIMS ACT

Incorporating all of the above the United States of America employed defendants who
conspired to violate the constitutional rights of plaintiff.

COUNT 8: VIOLATIONS OF 42 USC. § 2000bb-2000bb-4 RELIGIOUS FREEDOM
RESTORATION ACT / 42 USC § 2000cc-2000cce-5 RLU & INSTITUTIONALIZED
PERSONS ACT

Incorporating all of the above the defendants conspired to violate the religious rights of
plaintiff.

SECTION 7: INJURIES

There has been irreparable injury to the plaintiff, both physically and mentally, Plaintiff
has and is being deprived of liberty, causing loss of relationships, family, friends along with
financial loss, reputation, stigma of lengthy pretrial incarceration and loss of the ability to make a
living. Plaintiff has had virtually no access to proper medical care or dental care. Plaintiff's
medical records will be retrieved under this case and provided for further details. Plaintiff has been
detained for an extremely excessive amounts of time under the misguided application of the
blanket standing order. After over a year of extreme lockdown, treating Plaintiff less humanely
than an animal for slaughter, plaintiff will likely suffer post-traumatic stress for extensive parts of

his life.

SECTION 8: RELIEF
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 21 of 42

Page 23 of 42

QUO WARRANTO RELIEF

Incorporating all of the above, I am requiring the defendants to show by what right or
authority the defendants exercised to deprive plaintiff of constitutional protected rights and cruel
inhumane treatment.

18 U.S.C. § 1651 WRIT RELIEF

Incorporating all the above plaintiff requests a writ to end the “Ends of Justice” blanket
continuances in the “Standing Orders” and for plaintiffs’ case which was prejudiced by the
continuances of the “Standing Orders” to be dismissed with prejudice in accord with the Speedy
Trial Act.®

INJUNCTIVE RELIEF / TEMPORARY RESTRAINING ORDER

Incorporating all the above Plaintiff is requesting an emergency injunction upon defendants
to end the Covid-19 abuses on everyone’s rights to a speedy trial, religious rights, lawyer and
discovery access in jails, end severe isolation and human cruelty in jails, order US Attorneys to
adhere to their obligations of discovery, access to family visits and provide basic medical and
dental care immediately. Injunctive relief should include sanctions for violation of injunctive
order,

18 USC § 1361 ACTION TO COMPEL AN OFFICER OF THE UNITED STATES TO
PERFORM DUTY:

The district courts shall have original jurisdiction of any action in the nature of mandamus

to compel an officer or employee of the United States thereof to perform a duty owed to the

plaintiff.

 

8 The Third Circuit Court of Appeals held that the Speedy Trial Act leaves no room when
indictment or tolling time is violated, the charges must be dismissed. United States v. Greet,
832 Fed. Appx. 787 (3° Cir. Jan 2021)

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 22 of 42
Page 22 of 42
Order 1: Order each individual officer of the court to abide by their oath of office and
uphoid their duty to the plaintiff, to uphold the plaintiff's constitutional rights, to
include stopping violations of 6 amendment to a speedy trial and restoring them.
Order 2: Order jails to restore religious rights, allow lawyer access and discovery
document access and end severe isolation and human cruelty, access to family visits
and provide proper medical and dental care immediately.
Order 3: Order US Attomeys to adhere to their obligations of discovery and their
oaths of office.
Order 4: Injunctive relief should include sanctions for lack of performance of duties
of this action.
Justice Sutherland writing for the majority in the Supreme Court case Berger v. United
States, 295 US 78,99 stated,

“The United States Attorney is the representative not of an ordinary

part to a controversy, but of a sovereignty whose obligations to
govern impartially is as compelling as its obligation to govern at all;
and whose interest, therefor, in criminal prosecution is not that it
Shall win a case, but that justice shall be done. As such, he is ina
peculiar and very definite sense the servant of the law, the twofold
aim of which is that guilt shall not escape or innocence suffers. He
may prosecute with earnestness and vigor-indeed, he should do so.
But, while he may strike hard blows, he is not at liberty to strike foul
ones. it is as much his duty to refrain from improper methods
calculated to produce a wrongful conviction.”

The Center for Prosecutorial Integrity provides the answer to why prosecutors engage in
this type of behavior. As quoted in An Epidemic of Prosecutor Misconduct, December 2013,

“Prosecutors are subjected to a variety of powerful incentives that serve to reward zealous

advocacy” including “favorable media coverage, career promotions, appointment to judgeships
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 23 of 42

Page 23 of 42

and the allure of high political office.” While they are supposed to adhere io the highest
standards, their win-loss record can make or break a prosecutor’s career, They use this as a first-
class ticket to seven-figure incomes in the most prestigious national or international law firms or
promotions up the ladder in the Department of Justice, the White House, or the leadership of the
EBI. All of this does not come free, it comes at the cost of hundreds of thousands of people behind
bars.

The Center for Prosecutor Integrity lists 10 actions that are the most common types of
prosecutorial misconduct. (1) Charging a suspect with more offenses than is warranted (2)
Allowing witnesses they know or should know are not truthful to testify (3) Pressuring defense
witnesses not to testify (4) Overstating the strength of the evidence (bail & plea negotiations) (5)
Making improper or misleading statements. (6) Withholding or delaying the release of exculpatory
evidence. (7) Deliberately mishandling, mistreating, or destroying evidence (8) Relying on
fraudulent forensic experts (9) Making statements to the media (or press releases) designed to
arouse public indignation (10) Failing to report prosecutor misconduct when it is discovered. Most
prosecutors have come to understand that they can operate with impunity, so they take full
advantage of their unbridled power, They must do their sworn duty and act within the constitution,
not win at all cost.

JUDGEMENT IN FAVOR OF PLAINTIFF AND IMMEDIATE RESTORATION OF
CONSTITUTIONALLY PROTECTED RIGHTS AND GUARANTEES
As a result of all acts and conduct, forced enforcement of violations of federally protected
constitutionally provided Civil Rights and immunities and omissions committed under the color
of state law in the form of customs, policies, act[s], provisions, “STANDING ORDER”, public

health emergency and practices, failure to train, audit, supervise, and discipline, and intentional
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 24 of 42
Page 24 of 42

acts maliciously, intentionally and willfully committed against Plaintiff[s] person[s] must be
remedied. Plaintiff]s] have and are suffering harm[s] and injuries including but not limited to
humiliation, pain, mental cruelty, economic loss, loss of liberty, and unlawful violations of their
constitutional rights.

On all counts and claims for Relief, Plaintiff[s}] demands judgment in their favor and
declaratory relief in the form of a declaration that the actions and conduct of all the Defendant[s]
both named and unnamed was/were and is currently in violation of 42 U.S.C, 1983, 1985, 1986,
as well as Amendments I, V, VI, VIII, EX, XII], XTV « XV of the United States Constitution and
injunctive relief ordering all Defendants to cease their unlawful conduct. On ail Counts and Claims
for Relief, Plaintiff[s] demand judgment in their favor and to award punitive damages as allowed
per named statutes, against each Defendant according to the findings of the jury, due to the
malicious, oppressive, outrageous, unconstitutional and unjustifiable actions and conduct of all
Defendants. On all Counts and Claims for Reiief, Plaintiff demands judgment in their favor
pursuant to 28 U.S.C, 1920, 28 U.S.C. 1961, and 42 U.S.C. 1988 et seq. On all Counts and Claims
for Relief, Plaintiff]s] demand judgment in their favor and any other relief the Court may deem
appropriate and just, and otherwise in the interest of justice.

MONETARY RELIEF

An award of punitive damages and exemplary damages to Plaintiff[s] in an amount of

“$2,000 PER DAY” during the period of March 15, 2020 to present, plus “$500 per day” for

‘emotional injury for the same time period, as sufficient to punish the Defendant[s] against whom

 

° Watson v. United States, 179 F. Supp. 3d 251: 2016 U.S. LEXIS 23250 (E.D. NY, 2016) ~ “A
judgment in favor of the plaintiff shall be entered on those claims for the total amount of
$82,000. It includes $2,000 per day for 27 days for loss of liberty, $500 per day for 27 days for
emotional injury, and $15,000 for false arrest”
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 25 of 42

Page 25 of 42

these damages are awarded and sufficient to deter similar conduct in the future by said
_ Defendant(s].
ORDER RELIEF SIMILAR TO NJS2519 FOR STATE DETAINEES

Further, on all Counts and Claims for Relief, Plaintiff[s| demands judgment of four [4] days
for every one [1] day served during the unlawful and unconstitutional detention during the period
of March 15, 2020 to present for Plaintiff.

SECTION 9; DEMAND FOR JURY TRIAL

On all facts, Counts and Claims asserted, Plaintiff]s] demand a trial by jury as is their United

States Constitutional Right, guaranteed by Amendment VII of the United States Constitution.
SECTION 10: PRAYER

Plaintiff incorporates by reference statement of claim and all counts within this complaint,
as if fully set forth here.
A. Declaratory judgment that the acts of the defendants, and their agents and employees,
violated 42 U.S.C. § 1983, 1985, 1986, 28 U.S.C. 1367, 18 U.S.C.S § 1964(c), Bivens v. Six
Unknown Named Agents, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971) , 5 USC § 702,
28 USC § 1346; 42 U.S.C. , § 2000a & 2000b-2, U.S. Constitution 1%, 5%, 6, 8", 9" and 14"
Amendments, Torts under the laws of the State of New Jersey and the United States of America,
causing Unconstitutional imprisonment, Abuse of process, Gross negligence and Malicious
Prosecution.

SECTION 11: INDIGENT PLAINTIFF REQUESTS THE COURT TO APPOINT
COUNSEL TO REPRESENT PLAINTIFF,
Plaintiff is requesting that he be allowed to proceed in forma pauperis, Plaintiff is currently

incarcerated as Federal Detainees and cannot afford to secure private counsel. Plaintiff does not

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 26 of 42
Page 26 of 42

have any formal legal education, therefore he requires a trained and licensed civil attorney to assist
him in this civil action to assert his rights, to insure that said rights are protected and to seek redress
for rights violations. As an incarcerated person, plaintiff does not have a proper work environment
that would enable Plaintiff to manage a lawsuit independently. For these reasons and good cause
being shown, plaintiff requests the court appoint counsel to represent the interest brought forth in
this complaint/civil action.

Further, as explained in Knighton v. Watkins, 616 F.2d 795, 799 (5" Cir. 1980), an appointed
counsel can limit litigation to potentially meritorious issues, conduct discovery and depositions,
negotiate a settlement more expeditiously, shorten the trial and limit evidence to relevant issues,
benefiting the plaintiff, opposing parties and the court. The factors that are weighed by courts
offer a clear showing to appoint counsel as:

1) the case appears to have merit.'°

2) the plaintiff is incarcerated with extremely limited access to perform the necessary tasks
to investigate and interact with the court and the defendants. Montgomery v. Pintchak, 294 F.3d
492, 502 (3™ Cir. 2002) (directing appointment of counsel because imprisoned plaintiff could not
take necessary depositions and “encountered multiple obstacles in discovery, both in the resistance
of the defendants and in the intricacies of discovery rules”)

3) The case is complex.!!

SECTION 12: CLASS CERTIFICATION (UPON APPOINTMENT OF COUNSEL)

 

1° Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 632 (2° Cir. 2001)’...We look first to the
‘likelihood of merit’ of the underlying dispute., Risley v. Hawk, 108 F.3d 1396 (DC Cir. 1997);
Tabron v. Grace, 6 F.3d at 155

1 Steele v. Shah, 87 F.3d 1266, 1271 {11" Cir., 1996); Tabron v. Grace, 6 F.3d at 156; Jackson v.
County of McLean 953 F2d 1070, 1073 {7* Cir. 1992)
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 27 of 42

Page 27 of 42

Upon appointment of counsel, plaintiff plans to file a class certification. This case meets the
standard of “ascertainability”'*, as determining who is a class member can be clearly defined.
Other factors are met including:

1) Class members are unlikely to bring their own suits because of poverty, illiteracy, language
barriers, lack of education and limited access to legal representation!’ The membership
class or the federal detainee jail population weighs heavily in favor of class certification.

2) There are common issues of law!‘ and fact in the claims, including: severe isolation, lack
of medical care, lack of access to family visits, no access to clergy and religious rights,
little access to attorneys, violation of constitutionally protected speedy trial rights and other
constitutionally guaranteed rights.

3) The claims contain the “same legal or remedial theory” as other class members.'°

4) The class representative has common interests with unnamed class members and will

vigorously pursue the interests of the class through qualified counsel.

 

12 John v. National Sec. Fire and Cas. Co., 501 F.3d 443,445 (5" Cir. 2007); McBean v. City of New
York, 228 F.R.D. 487,492 (S.D.N.Y. 2005)(“A class is ascertainable when defined by objective
criteria that are administratively feasible, without subjective determination.”)

13 Cortigiano v. Oceanview Manor Home for Adults, 227 F.R.D 194, 204-05 (E.D.N.Y. 2005); Amone
v. Aveiro, 226 F.R.D. 677, 684 (D. Haw. 2005)(class certified of individuals ‘whose financial
circumstances may prevent them from pursuing individual litigation, who are unlikely to know
that a cause of action exists, and whose individual claims are likely to be too small to make
individual! litigation feasible”)

14 Rule 23(a}(2), Fed. R. Civ. P.

15) B ex rel. Hart v. Valdez, 186 F.3d 1280, 1299 (10" Cir. 1999); see DeHoyos v. Allstate Corp.,
240 F.R.D. 269, 282 (W.D. Texas 2007}(“The test is simply whether the defendant discriminated
“in the same general fashion against the class representatives and the other members of the
class.”
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 28 of 42
Page 28 of 42

CERTIFICATION OF PLAINTIFF

I, JOSE FRANCISCO GUZMAN CABRERA, Plaintiff, certify under penalty of perjury, that I am
personally familiar with all facts, allegations and statements made within this complaint based on
personal knowledge. I certify that all facts, allegations and statements made are true and correct to
the best of my knowledge. I understand there are penalties for knowingly providing false

statements and or claims.

SIGNED: x LL DATE: sf < L, ZS
7 / T

f
vf

JOSE FRANCISCO GUZMAN CABRERA
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 29 of 42

Page 29 of 42

LEGAL ARGUMENT & SUPPORTING FACTS
OF THE CERTIFIED CIVIL RIGHTS COMPLAINT

Essex County Correctional Facility (ECCF’), Monmouth County Correction Facility and
other state, county and Federal detainee jails have been under severe lockdown quarantine since
March 2020. These procedures have created clear violations of aforementioned statutes and
Constitutional Amendments listed in the complaint.

On November 25, 2020, the Supreme Court ruled in a landmark decision that “even in a
Pandemic, the Constitution cannot be put away and forgotten” and that “even if The Constitution
has taken a holiday during the pandemic, it cannot become a sabbatical.” Roman Catholic Diocese
of Brooklyn v. Cuomo, 2020 US LEXIS 5708 and Agudath Israel of America et al, vy. Cuomo
No. 20A90. ‘The ruling now requires that an executive order based on a Pandemic cannot remove
or reduce a constitutional right.

These conditions at ECCF include: (1) 20 to 23 % hours of daily isolation/lockup in a
small closet sized room, (2) extremely limited access to legal counsel, (3) no family visits either
contact or no contact to support family stability and thereby mental health, (4) no access to
clergy or religious services, (5) extremely limited access to medical care, and (6) Suspension
of 6" Amendment Speedy Trial Act Rights.

Federal Judges have historically granted jail credits for excessively harsh jail conditions
and constitutional violations suffered. Since March 2020, detainees in state custody in New Jersey,
New York and nationwide have had laws and executive orders passed requiring the addition of jail
credits for being detained under these conditions with as much as 4x credits. No such laws or
mandates have been passed for a federal inmate suffering under the exact same conditions and

even residing in the exact same facilities.

 

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page.30-of 42
Page 30 of 42

For example, New Jersey detainees with state charges, under NJ $2519 have been offered
relief by adding credits to their time served, based on the number of months that they have been
incarcerated. NJ $2519 provides up to 4x time served credits towards their sentences. As there
has been no such similar considerations for federal detainees, this creates a 3553 sentence disparity,
as people who have virtually the same circumstances are receiving drastically different sentences.

Third Circuit law, see United States v. Cooper, 437 F.3d 324 (3d Cir. 2006) and United
States vy. Gunter, 462 F.3d 237 (3d Cir, 2006), requires that attention must be paid to individuals
who have suffered significantly after judicial officers remanded them to federal custody to await
disposition of their cases. Downward variances have been consistently granted for even lesser
extreme conditions than detainees are currently suffering, including reduction of sentences and
double time jail credits. See: United States v. Ortiz, 2007 U.S. Dist. LEXIS 87055 (3 Dist., 2007),
United States v. Sutton, 2007 U.S, Dist. LEXIS 79518 (3" Dist., 2007)

In United States v. Stevens, 223 F.3d 239 (3d Cir, 2000), the Third Circuit declined to
disturb the lower court's determination that it had the legal authority to grant a departure based on
conditions affecting inmates generally, not just specific to the actual inmate. See also United
States v. Luna, 2002 U.S. Dist. LEXIS 6207 (E.D.Pa. Apr. 10, 2002)

Roman Catholic Diocese of Brooklyn vy. Cuomo, 2020 US LEXIS 5708 (Nov. 25, 2020, US
Supreme Court)

In Roman Catholic Diocese of Brooklyn v. Cuomo, 2020 US LEXIS 5708, the Supreme

Court ruled in favor of all Americans access to their Constitution rights during a pandemic, ruling

that the restrictions by NY Governor Andrew Cuomo were unconstitutional. Quoted:
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 31 of 42

Page 31 of 42

“The loss of the First Amendment freedoms, for even minimal periods of time,
unquestionable constitutes irreparable injury. Elrod v. Burns 427 US 347, 373
(1976)”

Per Curiam -“...even ina pandemic, the Constitution cannot be put away and
forgotten”

Justice Gorsuch — “Government is not free to disregard the First Amendment
in times of crisis” and “Even if the constitution has taken a holiday during this
pandemic, ii cannot become a sabbatical.”

Justice Kavenaugh —“...judicial deference in an emergency or crisis does not
mean wholesale judicial abdication, especially when important questions of
religious discrimination, racial discrimination, free speech, or the like are
raised”

While Cuomo restricted church services for the Catholic Church and the Jewish Temples,
people were freely able to continue commerce by shopping at stores and freely visiting dozens of
other “essential services” [hardware stores, bike shops, acupuncturists, liquor stores, marijuana
dispensaries, casinos, etc]. Similarly, while Federal Detainees lack family and attorney visits,
commissary representatives enter the jail to keep the financial commissary machine moving. Also,
guards, civilian kitchen workers and others are admitted each day with a minimal forehead
temperature scan procedures. Equal Protection of the Law is required under the 14" Amendment
for both churches and detainees.

Grounded in this ruling, the constitutional rights of all Americans including Federal
Detainees cannot and must not get “put away and forgotten” and must be maintained during a
pandemic.

Suspension of the 6" Amendment - Speedy Trial Act

The Covid19 crisis has created an extended period of incarceration, as the 3 Circuit Chief
Judge has enabled an “Ends of Justice” continuance, which has put a freeze on the speedy trial
clock, creating constitutionally excessive incarceration that go far beyond the 70 days allowed to

its current span of 360+ days. See In re Court Operations Under the Exigent Circumstances

 
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 32 of 42
Page 32 of 42
Created by Covid-19, 2020 U.S. Dist. LEXIS 158956 et al. Quoted: “Regarding the criminal
matters, the Court recognizes the trial procedural and substantive rights of criminal litigants and
particularly, their right to a speedy and public trial under the Sixth Amendment (and the particular
application of that right in cases involving defendants who are detained pending trial).” However,
the ruling was that public interest outweighs their constitutional rights. The current extension has
been in effect since March 16, 2020. In light of the recent Supreme Court ruling, the
“sabbatical” taken by discontinuing all trials and speedy trial rights must be re-examined
and relief must be provided to aggrieved parties.
“Punishment” not allowed for pretrial detainees

Pretrial detainees constitute a special category of prisoners. It has been generally held that
pretrial detainees are entitled to the same rights as other citizens except to the extent necessary to
assure their appearance at trial and the security of the institution. (Bell v. Wolfish, 441 U.S, 520
(1979); Rhem vy. Malcolm, 396 F. Supp. 1195 (S.D.N.Y.), affd, 527 F.2d 1041 (2d Cir. 1975))
Although a pretrial detainee may be subject to some of the same restrictions as convicted prisoners,
the restrictions become unconstitutional when they amount to punishment. (Occhino vy. United
States, 686 F.2d 1302 (8th Cir. 1982))

In order for the Eighth Amendment’s prohibition to apply, a punishment must be involved.
In a criminal law sense, punishment is “any fine, penalty, or confinement inflicted upon a person
by the authority of the law and the judgment and sentence of a court, for some crime . . . or for his
omission of a duty enjoined by law. (Blacks Law Dictionary (6th ed. 1990)) As applied to
correctional law, a punishment consists of four elements: (1) Action by an administrative body,
(2) which constitutes the imposition of a sanction, (3) for the purpose of penalizing the affected

person, and (4) as the result of the commission of an offense. Courts nationwide have suggested
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 33 of 42

Page 33 of 42

that any treatment to which a prisoner is exposed is a form of punishment, (Landman v.
Royster, 333 F. Supp. 621, 645 (E.D. Va. 1971)), because it is an additional punishment above that
imposed by the sentencing criminal court. As the result of being a punishment, it is subject to the
Eighth Amendment review.

ECCF lockdown conditions constitute punishment and it has been executed with impunity

for well over a year.

Lack of Access to Attorneys for detainees

Attorney Visits

“Legal representatives may visit inmates from 07:00hrs -19:00 hours seven days a
week.”..."If you have made an appointment to meet with an attorney or legal representative it is
yout responsibility to cancel the appointment if you do not intend to keep it. .” (Page 34, ECCF
Inmate Handbook.)

“Twenty Fifth Amended Declaration of Alfaro Ortiz” dated Nov. 9 2020 — “Transitioned all
attorney and contact visits to window visits only and expanded the window visit schedule. All
detainees and inmates were separated from visits by a glass partition.” (page 6, Item n.) "ECCF
facilitates confidential telephone calls between detainees and inmates and their attorneys. Every
housing area has a set of tablets that inmates and detainees can use to make telephone calis.
Attorneys may contact the Inmate/Detainee Advocate to arrange for a telephone cal! with their
client. The inmate or detainee can use headphones while speaking with their attorney.” (page 8,
Item g.) On or about April 1, 2020, ECCF opened a dedicated room within the visitor’s lobby
wired to support video conferencing capability between inmates and detainees and their attorneys

at the facility.” (page 8, Item j.) “From the POD, inmates and detainees can make non-confidential
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 34 of 42
Page 34 of 42

calls to attorneys for 15 minutes. Advocates can initiate calls to inmates or detainees on a
confidential line for up to 99 minutes.” (page 9, item k.)

The Plaintiff claims that the Defendant has and currently is violating Constitutional Rights
by the unconstitutional implementation of ENDS of JUSTICE upon Federal Detainees of whom
are at this time being warehoused in Federal holding Facilities around the country. As stated in the
United States Constitution “...citizen [s] have a right to council....” And this right has been
suspended as mentioned above, and there seems to be absolutely no regard for Attorney / Client
confidentiality when one scrutinizes the fact that within the Twenty Fifth Amended Declaration of
Alfaro Ortiz” dated Nov. 9 2020 it clearly states as fact ihat, "ECCF facilitates confidential
telephone calls between detainees and inmates and their attorneys.”

An individual accused of a crime has a fundamental right to counsel and the right to be
represented by an attorney of his or her choice. This right is protected by the Fifth and Sixth
Amendments and may not be unreasonably limited by jail officials. (Sander y. Russell, 401 2d
241, 247 (Sth Cir, 1968); State ex rel. MeCamie v. McCoy, 276 8.E.2d 534 (W. Va. 1981)) This
right is not altered when the individual is incarcerated. Prison officials may not unreasonably
prevent legal counsel from meeting with their prisoner clients as long as the attorney observes all
of the rules of the institution. (Lynoft v. Henderson, 610 F.2d 340 (5th Cir. 1980)). Nor may
officials infringe upon a prisoners right to communicate with his or her attorney by placing undue
restrictions on his or her visitation rights. (Jones v. Diamond, 594 F.2d 997 (5th Cir. 1979)) Courts
have held that it is impermissible for prison officials to arbitrarily limit a detainee’s right to an
attorney’s assistance,

For the greater part of the ECCF Covid19 containment period, attorney visits have been

limited to 15 minute windows whereby the attorney can come to the jail and speak by a video call.
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 35 of 42

Page 35 of 42

These visits end as quickly as they start and are interrupted every few minutes with a sofiware
error. The time has recently been extended to around 20, but by no means does this allow a
detainee the ability to prepare for trial as dictated by 6 Amendment Due Process law and case
law. As per the ruling in Roman Catholic Diocese of Brooklyn v. Cuomo, 2020 US LEXIS 5708,
the same screening methods that are being used to allow access to the commercial machine of
commissary, kitchen workers, guards daily access and other entrants can be used for attorney visits.
Severe Isolation & Quarantine

The Eighth Amendment to the U.S. Constitution prohibits cruel and unusual
punishments. The Supreme Court has interpreted this clause to prohibit punishments that indicate
torture, unnecessary cruelty, or something inhuman and barbarous (Jn re Kemmler, 136 U.S. 436
(1890); Wilkerson v. Utah, 99 U.S. 130 (1878)) and when a punishment is unnecessarily cruel in
view of the purpose for which it is used. Mental cruelty from isolation lock down has been held
by the Supreme Court as sufficient to be addressed by the eighth amendment.

ECCE has had to use isolation as a means of preventing the spread of Covid19. This
isolation of federal detainees ranges from 20 hours per day to 24 hours per day. This isolation
involves being locked in a large closet sized room, often with no clean drinking water, limited time
to shower, no access to exercise. Federal courts will provide relief for deprivation of a prisoner’s
constitutional right to be free of cruel and unusual punishment during his or her stay in isolated
confinement when the conditions of the confinement become such that a prisoner is deprived of
personal hygiene and other basic civil rights. This includes something as simple as clean drinking
water or the ability to shower.

Courts have held that when the conditions of isolated confinement are disproportionate

to the offense involved or used for an improper means it thus runs afoul of the Eighth
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 36 of 42
Page 36 of 42

Amendment (Wagner v, Hanks, 128 F.3d 1173 (7th Cir. 1997)). Clearly Federal ECCF detainees
have not violated any regulations of the institution but are still recetving “punishment” via
extensive periods of isolation in jail cells.

Additionally, there have been no books distributed to read, leaving detainees with nothing
to do for 20+ hours per day exacerbating their extremely depressed mental states, often losing their
will to be alive and having suicidal thoughts.

No Family Visitor Access

“Visitation can be a stressful and frustrating experience not only for the inmate but for his or
her family and friends.”...” visitation helps everyone involved with the inmate, Visitation can
boost the morale of your loved ones and make his or her adjustment to his incarceration and reentry
more bearable. Visits can also keep your relationship with your loved ones more stable. ECCF
staff wants your visitors to have a pleasant visit.” (Page 31, ECCF Inmate Handbook.)

“Twenty Fifth Amended Declaration of Alfaro Ortiz” dated Nov. 9 2020 —“As of March 22, 2020,
ECCF disallowed visitation for all family and friends of ECCF inmates and detainees” (page 7,
Item d.)

The Plaintiff claims that the federal Government has violated their Constitutional Rights by
first unconstitutionally forcing E.C.C.F. and all other Federal and State Institutions to indefinitely
suspend the normal day-to-day operating procedures of the same, by imposing unlegislated
act[s]/provision|s] and or law[s]. This is being done while not being in line with The United States
Constitution and the implementation of said act[s]/provision[s]/ and or law(s] has caused E.C.C.F.
to unjustly alter the modus-operandi of the institution, as of March 22, 2020 (mentioned above)
thereby making the Defendant responsible for the unjust cruel and unusual punishment being

inflicted on all Federal Detainees. The Federal Government has also unconstitutionally forced
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 37 of 42

Page 37 of 42

E.C.C.F. to deviate from the rules set forth in the inmate hand book used to govern the facility,
which in fact does not at all express any type of reasoning for deviations from rights or privileges
outside of disciplinary reasons.

The ECCF Covid19 lockdown has eliminated both contact and non-contact visits. Courts
have held that, for detainees, restrictions on visitor access must be justified by a compelling
interest. (inmates of Allegheny County Jail v. Pierce, 612 F.2d 754 (3d Cir. 1979); Cooper v.
Morin, 49 N.Y.2d 69, 399 N.E.2d 1188, cert. denied, 466 U.S. 983 (1979); Epps v. Levine, 480 F.
Supp. 50 (D. Md. 1979)).

As per the ruling in Roman Catholic Diocese of Brooklyn vy. Cuomo, 2020 US LEXIS
5708, the same screening methods that are being used to allow access to the commercial machine
of commissary, kitchen workers, guards daily access and other entrants can be used for family
visits.

No access to Religious Services or Clergy

Religious Services (Page 36, ECCF Inmate Handbook.)

1. “Inmates may identify their religious affiliation during the intake process. The view of
agnostics and atheists shall be respected.”

2. “Pre-registration for attendance at religious services may be enforced it is determined
necessary for the safe and secure operation of the facility.”

3. “Pastoral care service providers from all major faith traditions are available for religious
and spiritual consultation or counseling. Inmates may submit requests for such services to
a housing pod officer, ombudsperson, or social worker. Inmates may add their religious or

spiritual leader to their lists of visitors.”
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 38 of 42
Page 38 of 42

4. “A schedule of religious services is posted in the housing pods and available from a social
worker or ombudsperson. Attendance at religious services is voluntary.”

5. “Inmates are permitted to purchase for delivery by mail spiritual and religious material.”

6. “The granting or denial of privileges, or discrimination or punishment on basis of religious
or spiritual beliefs is expressly forbidden.”

7. “All religious and spiritual groups shall have equal access to facilities and privileges based
on security concerns and number of participants.”

8. “Religious and spiritual services are provided on a rotating schedule. Services shall only
be provided for those inmates who are out for recreation activity in his/her respective
housing area.”

“Twenty Fifth Amended Declaration of Alfaro Ortiz” dated Nov. 9 2020 — (page 6, Item 1.) —
“Suspended all religious services conducted by outside volunteers;”

The Plaintiff claims that the Defendant has/is violating not only the Plaintiffs Constitutional
Rights but the Constitutional Rights of “all” Federal Detainees across the fruited plain. This claim
is supported by the statement on page 6, Item 1 (above) of the Twenty Fifth Amended Declaration
of Alfaro Ortiz” dated Nov. 9 2020, which is unusual due to the normal operating procedure
explained on Page 36, ECCF Inmate Handbook (1-8 as shown above) clearly illustrates the
procedure concerning all religious concerns and at no point does it state that religious services can
be indefinitely suspended due to unconstitutionally forced act[s] / provision[s] and or law[s]. The
Defendant has unlawfully forced E.C.C.F. and “all” other Federal holding facilities to violate the
Constitutional Rights of “all” Federal Detainees by unilaterally causing the unlawful deprivation

of the aforementioned Constitutional Rights.
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 39 of 42

Page 39 of 42

The First Amendment to the United States Constitution states that “Congress shall make
no law respecting an establishment of religion, or prohibiting the free exercise thereof ... and to
petition the Government for a redress of grievances.”

As much as an institution is not required to provide clergy, federal jurisprudence does
require access for clergy to visit an institution to provide religious counseling and services. In
Gittlemacker y. Prasse 428 F.2d 1 Gd Cir. 1970), the inherent difficulty in applying First
Amendment religious freedom to prisoners is pointed out: “The requirement that a state interpose
no unreasonable barriers to the free exercise of a prisoners religion cannot be equated with the
suggestion that the state has an affirmative duty to provide, furnish, or supply every prisoner with |
a clergyman or religious services of his choice. It is one thing to provide facilities for worship and
the opportunity for any clergy to visit the institution.”

Throughout the ECCF Covid19 lockdown response, detainees have had no access to clergy
for religious services,

In Cooper v. Pate, 382 F.2d 518 (7th Cir. 1967), the court allowed prison officials to restrict
the religious freedom of certain individuals where the officials showed that such free exercise had
been abused at a prior time, but held that a complete ban on religious services was discrimination.
No such abuse has been sustained by ECCF detainees, yet they have no access to clergy or religious
services due to the Covidl9 restrictions.

Congress enacted the Religious Land Use and_Institutionalized Persons Act (RLUIPA)
(42 U.S.C. 2000cc-1(a)), in response to the Supreme Courts holding in City of Boerne v. Flores
521 U.S. 507 (1997). The statute provides: “No government shall impose a substantial burden on
the religious exercise of a person residing in or confined to an institution . . . even if the burden

results from a rule of general applicability, unless the government demonstrates that imposition
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 40 of 42
Page 40 of 42

of the burden on that person (1) is in furtherance of a compelling governmental interest; and (2) is
the least restrictive means of furthering that compelling governmental interest.”

The ECCF Covidl9 lockdown creates for detainees a lack of access to clergy along with
no access to religious services, which creates a clear violation of the 1 Amendment. As per the
ruling in Roman Catholic Diocese of Brooklyn v. Cuomo, 2020 US LEXIS 5708, the same
screening methods that are being used to allow access to the commercial machine of commissary,
kitchen workers, guards daily access and other entrants can be used for clergy visits.

Extremely Limited or non-existent Access to Medical Care

Throughout the ECCF lockdown period, medical staff has been extremely limited,
including dentists, orthopedic doctors, optometry services and more, This has caused extensive
issues causing deteriorating health conditions for detainees.

In Gates v. Collier, 501 F.2d 1291 (Sth Cir. 1974) the Fifth Circuit Court of Appeals
reviewed the medical treatment that was available at the Mississippi State Penitentiary. With more
than 1,800 prisoners, the prison administration relied upon one full-time physician, several
prisoner assistants, and a substandard hospital to provide medical care. The court ruled that the
services and facilities were inadequate and ordered the prison administration to “(1) employ such
additional medical personnel as necessary so that the prisons medical staff would consist of at
least three full-time physicians, one of which must be a psychiatrist and another the prisons chief
medical officer, two full-time dentists, two full-time trained physicians assistants, six full-time
registered or licensed practical nurses, one medical records librarian, and two medical clerical
personnel, and to obtain the consultant services of a radiologist and a pharmacist; (2) comply with
the general standards of the American Correctional Association relating to medical services for

prisoners.”
Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page 41 of 42
Page 42 of 42

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Defendants
JOSE FRANCISCO GUZMAN CABRERA | _ CIVIL ACTION
Plaintiff Case #:
ve

CONSTITUTIONAL CHALLENGE
UNITED STATES OF AMERICA

UNITED STATES MARSHALS SERV.

U.S. DIST COURT, SOUTHERN
DISTRICT OF NY

CHIEF HON. COLLEEN MCMAHON
US. DEPARTMENT OF JUSTICE

NJ GOVERNOR PHIL MURPHY

NY GOVERNOR ANDREW CUOMO
COUNTY OF ESSEX, NJ

DIRECTOR ALFARO ORTIZ
WARDEN GUY CIRELLO

CFG MEDICAL SERVICES

 

Plaintiff, JOSE FRANCISCO GUZMAN CABRERA, files this Constitutional Challenge
pursuant to Federal Rules of Civil Procedure Rule 5.1 and requests certification by the court
pursuant to 18 U.S.C.S. § 2403. This constitutional Challenge to the Speedy Trial Act Statue 18
U.S.C.S. 3161 (h), as it is being applied to the “Standing Orders” in response to Covid-19 to take
away speedy trial guarantees of the Sixth Amendment and the Speedy Trial Act, 18 U.S.C.S.
3161(h) is being applied Unconstitutionally. In Support of this Constitutional Challenge is my
Civil Rights Complaint Case No:

 

 

SIGNED: x

 

} DATE: © / = / 2/
JOSE FRANCISCO GUZMAN CABRERA fos
 

 

Case 1:21-cv-04154-LTS Document 2 Filed 05/07/21 Page A2 of 42

      
    

 

      
  

       

 

 

 

 

 

  

      
   

 

     
   
 
      
    
   
     
   

          

 

 

    

.
copnmaeeea aE SS peimmuaiiay ene
oer ee TE Te oe Duos as
Ce ee a es ee Le 2 x
Le oe se Sten eae ame e oe

  
   
   
  
           
       
  
     

    

 

 

 

     

 

  
     

        

 

    

      

    

       

   

 

 

 

 

 

 

 

    

 

 

  

       

 

 

 

      
 
    

 

 

 

 

    

 

 

 

 

          

 

      

       

 

 

 

      
   
     

    
   

       
      

 

 

 

 

     

        
  
 

   

         
 

             

      

        
      
     
  

    

      
     

   
  

    
  

 

 

 

 

 

 

      

  

     

  

        
     

      

 

           

     

 

 

          
    
   

               
      

 

 

       
    

 

                    

 

       
  
     

               

 

      

 

         
     
    
   

            
    

           

 

 

 

 

          
  

   

 

  

       

   

 

 

 

    

    
   

   
 
 
     
    
    
    

      

 

 

          

     

          

     

 

        

  
  

            

   

         
    

   
    

 

 

      
 
 

      
        
   
      
 

    

  

 

         

 

        
     
  

  
  
  
     

           

 

   
  

  

 

 
      

      

   

     
  

   
    

         

 

 

 

 

     
   

 

     
     
 

    

 

        
  

    

 

 

        
 
  

    
  

 

Le oe
cee oe

  
 
   

 

a

    

os eS
es é Ee RES Ee SO a ee
eS ee [eee EO
Sees SF ee oo 7 oo eo ee :
— ee S ee es ee
a a ee eee EI es) aS eh
oe ae Sos os Se BS ee ee cae a e
ee ee ie
ee ie ey SR irae Es Sans ue se ae ee asia CRORE) .
oe as : é ee e eS ee a ee a Ce ae B is
Fi za. OMe ts sit as esa a ane Re Ee HEE
co - es 8 ee Se es OE ne 7 ae oF ye 8 OS
eS Bee aS Ee ee Bones ee oe oe ae eo Be ae OS
EG BE SE ess SPER Cee ee es ER BSG en lana eee
SS Ae EN RR GO Se ae Lae ae tae se Ra ee oy Bs
og i Rue eee pee e ae ee oe es ce ae Le ee ee ae Le
‘ ae Be igs ee ae ae Be
oe Lees eh BEE Stirs oe Oe ee pes 4
ee SS ASU Segara en ee ee Oe ENR eS ee s soe B
eee 2 oS oe ee ee oe ee AS ee oe ae S ee es ee 5
———r—eOSFSsesemM _ — ce 2020 L249
a  . ooo. mre 5542
ee oe I SR MEC I a oes iS eS a Boe ee
LESS ees oS — a — oo ee ee cee ee peepee _
DEES Sa SC o PENSE SAE Se ate? ee Be ae es os ee: oe oe sii ee ee és Ie
— i ee oe ee ee Ss _ POSES ee Es a
ee EC Maton SSE BP Rosas 8 eas .
ee oe Es ae ee Se ee ce ee ae A
CEE ek BCE oe
a — — ge ee a ee Bas
ie, ciecan Bes ee ee oe
eS os ee es ee Bae
ae oe s eae Ee Oa
es es ee ee es Se ee EOE ae
ea DCE ee Se oe es ee EES
IEDs OREN BOE A SE cae LEO SES ae Fe e
— ee a a ee a ee
es ae eee oe ee ie eee L a ERE i a i ae
i ee — oe 2 ee vases es
OS ens ee eS es
Fe ee ee
ERE USS ee ie eS es cee ee a
ee a ee oe eee a a —
ee ee a ee ee BG 8
Se — eee a ee ee ee s es ee :
SS ae oes Bee RS ee SSE - ORES Ue eee Ee eS ce eee ee es
Dis Fe Se . Rot ie ae eG Bee Oe De ee Bees es ee Y eae ee
eat oe EEE SESE a SOO Q es ERC Se ae a SD
Ss eee Pes é fe een a ee aoe Ps ee FE
S aS oe SS ee eee ee ee Le
ne a oe eee oe SESE ee .
eee ee 5 ee a _
Be oa _ -—
oe SE SBS ae
aS ae ee S
Ae as Ce: Sie AE, alee
es oe ies ae scurmoetmnnceamer
ane oe ae EES e ee ee eee ca ee ee es
ee ee ee Derm oe ee Sas ee
Eee ees — _ Beco tts
ORO es — es
os Be S
ee

     

 

    

eae Seen eS a i
2 ae Oe oe Pee

ee

 

 

 

 

      

       
   

 

ee e ee Neier aero ta ata
ie eB eS ea aes oe A aaa es
ae a ee oo Se oe ee oe es

    

    

 

pases
ee

       

  
 
  
   

 

 

    

     

   

  

 

 

            
   
      

     
   
   

                

  
     
  
   
      

 

          
  

 

        

 

      
   

 

 

    
  

    
    

              

      

 

 

 

 

       

 

 

         

 

ie a ee 2
eee ee ea Cae 8 oe ee UE esi
oe 2 ae oe ee coe _ os Le a
8 — = ree Se — ee ee 2 Joe Se
ae poe e —. 2 8 oS Ce
cae 2 es Bee ue ae Ps OSES SN fen Lge
Eee ae S ee eS es Bee os Bsa AC me SE Oke
ie ee oe ee SERS ee a Le ees ee oe
ee ee eee ee ee — Ly ee oe a
Be Eee oe Se ee oe oe
Se es ee i . ae oo _
EES ee a ee ie oe ie Ds es
FESO EN ee os ae LUN ie eae

       
  

 

oe ce

 

 

Fae es nM c eS
if fee
S Kae
se IE Le

   

 

 

 

ee

        
  

   

   

 

   

      

 

   

 

 

           
      

      

   

     

      

 

 

 

 

 

So ne a, “A pega ee a Ue Le pe
ee aos ae ee oo oe
ee eet ee Se ee ee one ee
oe oe ce oS S eee ee a LO ee
aS - fee So oe oo Ee ae K aes ee
ar ee f ee ee ce Bee eee ee  . i es ees
Z S iS : ae ee ee ee ee ee Ae
- ee ee ne a ees No A i
aos ee ee Ls es oN es a ae : Ree S

 

         
       

 

 

 

 

ee ee
ee Ss

Sans

eee NS
ee ee

—
Segoe ee ee

a

ee
ee,

       
   

 

    

       
     

 

 

 

ee
Cae
BS

 

oe

a EN eta ee se

ae ie Seite) ae ies

2 eee

Ee a pies
a Te

Mae
i oe oe

 

 

 

       

       

 

Se ae hia
ae RE

ne
i ee a
ft ce

 

      

 

oe ee
Pee

 

              
          

     

 

       
      

 

 

      

     

     

 

    

 

 

 

 

 

     

 

 

       
    
  
    
  
  

       
   
  

 

 

  

     

 

     

 

 

   
 
   
 
   
  

    
  

   

 

      

     

   

     

       

 

          
    
      

      
  

  

      
    

                   

      

        
     

 

             
    

 

      

      
       
      

        

                

     
     
 
 
   
    

 

       

                  
      

       
  
 
  
     
 
  
      

 

    
   

           

 

 

       
   

 

     
  
  

      
 
 
   
  

  

        

   
 

            

 

 

      
    

       
        

       
     

               
     
  
   
  
   

     

   

 

   
      
  
    
 

    

eee Ee ae HES iret ee Sees He
ee es EES ee ae
ie oe = So ae pee — ee 8 ae
ee S Oe a oe
- ss ee a i a o
ee Se Se i se ee Ee
a — Sees oe es z ee ue f ao SS ee
RO Ee ren eS ee oe ee fe ES ZS Gea Dice erae
ses po ye Se oe ge Re Se _ EE ee eae Le ei a
2 caae ee a oe  . Cee e ee
i is ae ee eee — ee ed, eee
ee a ee _ Se ae ae a Le os
eee ee Bee ee ee ae RE ee Se Sete es Ae:
— eS cae a) es ae ee — ee
LHe ree Saal Peas Sis i Se pera Asie 2
EEO a a ae es a ees
Ee Es aoe ee ee ns oe eo EEO)
ae S So & es — _ ee ae ee - oe
— Se oo eee 2 ES ae Sage ce See ee Se ee ae
HS ee Soe Be ey wee eee 2 ee ee eas oe ee oe ee
ie ea a a ee eS ; ee - a. See ee ae — Ae pee.
Sa ESS 6 eines DE OS ESIC ne ne taal er See u SEES Ee BSS oe 6 sees
Se -— ae Nee eee ee ae ee ee Das De
ee Sen ey pore HER es ee SAI eS ee eee ee ee es ee oes aS oe
ee OS ee - ss pe  - ee a Bes eG,
ee es 2 es Re mee ee ae ee a,

es
ee — a

ee

ee oe ae ee

  

 

 

ee
one

 

 

 

 

sy ee nica OS te
os ee & ee ae
oe ee ae Tes Sees ee

 

    

     

ee

  
  
  
 
  

 

    

 

    
   

     

   

 

    
  
 
  
   

      
     
    
   

        
 

  

     

 

 

       
        

       
     

     

 

     
    
     

              

     
    
  
    

 

 

      

 

        
    
 

          

 

   

          
   

      

Sree fees ee
See ee Be ip fe nes re neat
= ee ee ae ce oe Eee ee
eo : oe eee es é oo Es
BOE ie BEES Se ies a vee we ee 3
Se Bi oe es SU Ra ee Bae Be ee ESSE EC EE SE Bae
: ae ee = 8 Bs oe a oe ee Pa a Eg 5 e
2 ee oe es ee Bee ee oe oe ee ee a ie eee
: iS ee Oe ee Be SE Oe ee : ee Bs
See A eon ce ae ees oe ey — Bs ee ee - — Se Ls aged
Dae rie eine ay % Bir ROE nee ares Dean iis een ee ees pate oe BON eee AS ee ys
Os ae ee: Le ROT ee eee ie is es ee ee oe ee es ee oe Boe 2 eee ee ee es
- oe — ee seis ae oS eee ee Ce oe es ae ee Bete
oe i i oo ee Sen sec oars

Ree ae
ee ee
a ee

Cee
Do ener
ie eee ie

     
     
        

      

   
  

ne
e es
ane

 

      
   
  
 
 
   
   

 

ae

ee
8 ee SS
a

 

         
   

  
 

Lee Le
ee y
py ce ee
aS
ee
ae

ee ee
ee .

 

      

 

 

 

        

ee

BE es i

 

Loe
Se ee

es eee oe
SS ae EES Ge

_ ee one ee
. Eee ee

ee

 

 

 

Ss Sra nar
a

 

Rise pee ee
ee ee eee
so Rane ae

 

eves

 

 

 

 

       
      

 

as -
ey

ee

8 ee Bee ee es

 

 

 

          

 

 

   
         

           
   
     

           

 

   
  

 

          

    
   

  
 
 
   

    

              

       

        

     

       
     

 

       
  
   

        

   
     
    

 

 

   
  

         

        
   

   

 
  

      
     

 

 

 
      
     
  

     

 

    
      

    

  

   

         
     
    

                

        

 

 

  

 

 

 

   

    
 
  
     

 

     
  

     
   
 
   

   
   
 
  
   
  

            

  
    

 

      

      
     

 

   

     
   
  
   

  

        

    
  

 

      
  
      

     
     

 

 
 
  
  

     
 

    
   
     

      
  

  
   
 
 
 
  

  

    

    
     

    
   

    
    

      
   

 

-—

es

pie
ae

oe

    

ie

ee es
ae ee Pea ee ee e ee Es ee ROE SOEs ee e ee
ee oe ee Le Co oe — — ee 2 pene 2 oo s eee
ee Dress ee ee oe ee ee ee SE : ee i I SA mee gs oe ee ees
- PC SMG OR AURIS IE RRR a oo Raa ae aie, oe ee ey Be ee AN cs EEG Gn ee Ae : a Be ua Be Ne ss
ES Se CEN A a i OES pied ete, ae BH Pass Die ioe ci Cea Benoa ee eee, seca Eee ee seh i ee ap eS ee Bee e es BEE RES ae OS pe aggeties
ey BR i ea a Hes Cee ee es EEE gOS Hee ass eer cen eee een oo Ze é os 0 oe pee tees
ASR eo eas OS Os oe ee es SEES Bee ; ee ees PSS
a a Ee ESE z Ses So. ee Ls - Seay es ee j ee eee
es _ e ee ae 8 ee
EE ae See os ane Ps a RC Een ear ai ene BE
aS — — — Le eee: — ee ee ee ce
ee a ee Le ee oe _ oo ee 8 ee ee Le oo co, ee
ee Lert sia eea EE oe oe RO Lear Tae ES ES ee oe ee
ee ee Ce ee fees ie — a
oe oe See RB ee ee sees ee es ie Se ee Ce ee ee es oe eS ce
ee eo ES oe: ee ee ee Ss ga ie
S ee es eee ee ee oe ee 8 ee ve oe oe
See _ ee ee Ce — ee CS ee EEE
aS ae ne Boe ee Rene, oe i a ED see oo Pee
ee ee 2S coe ee ee ee ee ee ees OS
Coes BS ROE Ne SOO eae s APSO noe aan Bae cera a ee
see — ee oS a ee pe ee — ee ee
ce cae ees ova IS SER es See SEES: ee oe See es EE
_ _ ee -— oe ee oe — 2 S
ee ee: Se ee ee. os sane oe ew
aS oe

oe
a

 

Bee

a

        

 

Lee a a

 

   
 
  

a oe —
ee —

   
  

          
    

 

    
  

   

            
   
      
 
  
    

  
     
     
 

           

        
      
    

 

         

 

 

    
             
     

         

     

    

        
  
 

 

     

 

 

 

 

 

      

 

   

    

 

          

 

ee es oe ee
a ee oe Se ede es
A 2 ee eee aha ae es es eo as ee eee
2 _ oe oo - _ See 2 ee ee ee ee
BRO Oa aaa 2 y ee aS S Le Ss Reo rane ee Na eee ee ee eee a “
— a oe oe : ae ss ees = i ee fa — 2 ee saps
cae Lo See si era Re Udo aac aS eer Ee: pea ees LE ets ee oe se se oe Soe eae ee a oh Le
ie rE em a Be ee aes Ee oy ie ee
— o ce oe ee oe _ — ee ae 7 ee
Ee ee ee cE ee ee ee ee Sey ee Os ae
oo oe Les ee a Ce es ee
=. Ss _ ee -— 8 oe Ce ES

   

   

 
